Title: To James Madison from Joel Barlow, 12 May 1812
From: Barlow, Joel
To: Madison, James


Dear Sir
Paris 12th May 1812
Since the date of my last letter I have by dint of scolding, got the answer which I communicate by this occasion to the Secretary of State. The evasions used on this occasion were curious. In the notes to the prince Regents declaration, which I enclose herewith in the Moniteur of the 8th., you will see the only answer they intended to give to my demand of the 1st. of May. The reference made in these notes to a decree of the 28th. of April 1811, gave me occasion to ask for that decree, which I did in a conference with the Duke on the 9th. I told him I never had seen or heard of such a decree; he brought it forth & read it to me, declaring that it had been communicated to Mr. Russell & Mr Serurier last year. It is not in the papers of this legation, & if you have no knowledge of it, the suspicion I have will be confirmed, that it was created last week expressly for this occasion.
I know not, in State ethics, by what name such management is called. It was still intended not to give me a copy of the decree, & to make the notes in the Moniteur serve as the declaration I required. I told him at last that I must be frank with him. The occasion required it. That as to the notes in the Moniteur, they would be very good if signed by him. That taken as the simple speculations of an editor they would do neither good nor hurt, but given as an answer to an official note on so solemn a subject they would only serve in America to show how the French government could play with the feelings of a foreign agent; that as to arguments in favour of my demand, I could use no more, they were all found in my note; but I must declare to him one fact, which was that on the answer to my demand would depend the question of a vigorous war or a shameful accommodation with England; that I could not tell indeed what the Emperors wish might be on that subject, but he might depend upon what I now said, that without such a declaration on his part, & acts conformable to it, a war against England was impracticable; but with it, it might be regarded as infallible. He then promised the answer, & gave it as you see.
I shall write so soon by the Wasp that I add no more at present. With great respect & attachment
J. Barlow
